DIXON, J.,
is of the opinion this applicant should be permitted to take the bar examination. Her qualifications are apparently better than any applicant who has petitioned this court to take the bar exam in the last 9 years. We have never denied any applicant with similar qualifications permission to take the examination. We have held that the rule must be changed, and when it is changed, this applicant will be qualified. See Cynthia Caroline Dawn Marie Anderson for Admission to the Louisiana Bar, 377 So.2d 1185 (1980).
CALOGERO, J., would grant permission to take the bar exam.